Title: To Thomas Jefferson from William Fleming, 10 August 1779
From: Fleming, William
To: Jefferson, Thomas



Dr Sr.
Philadelphia, 10th Augt. 1779.

I am this moment told by Colo. Melchoir that a young gentleman will set out in half an hour for Charlottesville. By him I have just time to acknowledge the receipt of your favor of the 22d. of July, for which please to accept my thanks.
I find by your observations on the fishery that that matter is not yet properly understood in Virginia, nor have I time at present (were I at full liberty) to undertake the explanation of it—but this you may rely on, that there is not a state in the union, nor I believe, a member in Congress, that would relinquish the right; and Congress soon after I came here, passed a resolution (I believe unanimously) “that in no event should the common right of fishery be given up.” Your former observation on the subject was communicated only to one gentleman besides the Virginia delegates.
A vessel arriv’d here yesterday in 17 days from Martinique and brought letters from Mr. Bingham, continental agent at that port, dated 22d. July advising that the day before a packet had arrived there in 31 days from France, with advice that the Spanish Minister at the court of France had declared his master ready to enter into a War with G. Britain, that court having refused the mediation of Spain And that 32 Ships of the line had sailed from Brest to Corunna, where they were to be joined by 20 Spanish ships of the line and  proceed immediately to make a descent on Ireland with 25,000 men. The particular regiments for that service with the commander of the expedition are named, but I do not recollect them. My complimts to Mrs. Jefferson. Adieu.
I have procured all the books you wrote for except Erasmus, which is not to be had in this place. They will be sent to Wmsburg. I shall remain here ’til the 15th. of Sept. and hope to be favored with a letter by the gentleman who will be the bearer of this.
I enclose for your amusement Dunlap’s paper of yesterday which contains some important news, and much private Scandal.
